   8:20-cv-00220-BCB-SMB Doc # 13 Filed: 10/29/20 Page 1 of 3 - Page ID # 65




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TIMOTHY J. WILEY,                                           8:20CV220

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

AUSTIN, SS2 Employee, in Individual
Capacity; TERRI, Unit Manager, in
Individual Capacity; DREW ENGLISH,
Compliance Team, in Individual
Capacity; DON WHITMAR, Compliance
Team, in Individual Capacity; VICTOR,
Therapist, in Individual Capacity; MIKE
EPPEMAN, Social Worker, in Individual
Capacity; and JAKE, SS2, in Individual
Capacity.

                    Defendants.



       This matter is before the court on its own motion. In its previous order dated
October 22, 2020, the court determined this matter may proceed to service of process
against all defendants, and directed the clerk to issue summonses for service by
certified mail or other means at the Norfolk Regional Center. The Marshals Service
has since advised the undersigned judge that it is unable to serve a defendant whose
last name is unknown. At this time, therefore, service may only be had upon Drew
English, Don Whitmar, and Mike Eppeman.

      Based on the court’s own search of the State of Nebraska Online Employee
Directory (https://ne-phonebook.ne.gov/PhoneBook/faces/welcome.jsp, last visited
Oct. 28, 2020), it appears the full names for three of the defendants may be: Austin
Christiansen, Terri J. Bruegman, and Victor V. Van Fleet. The clerk of the court will
therefore be directed to issue new summonses for these three defendants.
   8:20-cv-00220-BCB-SMB Doc # 13 Filed: 10/29/20 Page 2 of 3 - Page ID # 66




       The court was unable to find a listing for a Jake at an NRC phone number. As
a litigant proceeding in forma pauperis in this case, Plaintiff is entitled to have
service of process performed by the United States Marshals. However, the Marshals
Service cannot initiate service upon a defendant who cannot be properly identified
based on the information provided. Therefore, the court will give Plaintiff 30 days
in which to take reasonable steps to provide additional identifying information for
Jake, SS2 Employee (preferably, his correct first and last name) and notify the court
of that information, after which the court will initiate service of process. If Plaintiff
is unable to provide additional information, then he must inform the court of such.
Failure to take any action will result in dismissal of Plaintiff’s claims against
Defendant Jake, SS2 Employee, without prejudice and without further notice.

      IT IS THEREFORE ORDERED:

      1.     For service of process on the following three defendants, in their
individual capacities, the clerk of the court is directed to complete replacement
summons forms and USM-285 forms using the complete names shown here:

      Austin, SS2 Employee        —      Austin Christiansen
      Terri, Unit Manager         —      Terri J. Bruegman
      Victor, Therapist           —      Victor V. Van Fleet

These defendants may be served at: Norfolk Regional Center, 1700 N. Victory Rd.,
Norfolk, NE 68701.

       2.    The Clerk of the Court is further directed to deliver the replacement
summonses and USM-285 Forms to the Marshals Service for service of process on
those three defendants, together with copies of the pleadings and orders which were
previously provided to the Marshals Service.

      3.    The Marshals Service shall serve each defendant personally in his or
her individual capacity. Service may also be accomplished by using any of the
following methods: residence, certified mail, or designated delivery service. See
Federal Rule of Civil Procedure 4(e); Neb. Rev. Stat. § 25-508.01 (Westlaw 2020).


                                           2
   8:20-cv-00220-BCB-SMB Doc # 13 Filed: 10/29/20 Page 3 of 3 - Page ID # 67




       4.     As previously ordered, the United States Marshal shall serve all process
in this case without prepayment of fees from Plaintiff.

       5.    Plaintiff will have 30 days from the date of this Memorandum and
Order to take reasonable steps to provide additional identifying information for
Defendant Jake, SS2 Employee, and notify the court of that information, after which
the court will initiate service of process. If Plaintiff is unable to provide additional
information, then he must inform the court of such. Failure to take any action will
result in dismissal of Plaintiff’s claim(s) against Defendant Jake, SS2 Employee,
without prejudice and without further notice.

      6.    The clerk of the court is directed to set a case management deadline
using the following text: November 30, 2020: check for Plaintiff’s response
regarding Defendant’s name.

     7.     As previously ordered, Plaintiff shall have until January 21, 2021, to
complete service of process on all defendants.

      Dated this 29th day of October, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
                                               Supervising Pro Se Judge




                                           3
